      Case: 1:20-cv-00235-MRB Doc #: 6 Filed: 03/25/20 Page: 1 of 2 PAGEID #: 55

                                     United States District Court
                                      Southern District of Ohio
                                       __________________

                                    Related Case Memorandum
                                            Civil Cases

TO:             (District Judges and Magistrate Judges assigned to alleged related cases)

FROM:           Jennifer Webster                , Case Administrator

DATE:           3/24/2020

SUBJECT:        Case Caption:     Finesse Express, LLC v. Total Quality Logistics, LLC

CASE:           Case Number:      1:20-cv-235

DISTRICT JUDGE:                   Michael R. Barrett

                                  File Date:    03/23/2020


This memorandum is to notify you that the civil cover sheet on the above referenced case reflects
the following alleged related case(s):

Related Case(s):

Case Caption:         Charles Newman v. Total Quality Logistics

Case Number:          1:20-cv-173                            District Judge:     Susan J. Dlott

                                                             Magistrate
File Date:            2/28/2020                              Judge:



Related Case(s):

Case Caption:

Case Number:                                                 District Judge:

File Date:                                                   Magistrate Judge:
      Case: 1:20-cv-00235-MRB Doc #: 6 Filed: 03/25/20 Page: 2 of 2 PAGEID #: 56

Memo Re: Related Civil Cases
Page 2



The District Judges having conferred, we respond to Case Administrator             Jennifer Webster
as follows:


Judges’ Response:

                    We agree that the cases are not related and that the subject case should remain
                    with the Judge to whom it is assigned.

           xxx      We agree that the cases are related and that the subject case should be
                    transferred to the docket of Judge       Susan J. Dlott

                    We agree that although the cases are related, the subject case nevertheless should
                    remain with the Judge to whom it was assigned.

                    We are unable to agree and will accept any decision made by the Chief Judge.

                    I am the Judge on both/all of the listed cases and have determined that the cases
                    are not related.

                    I am the Judge on both/all of the listed cases and have determined that the cases
                    are related and they shall both/all remain on my docket.

                    Other Direction of Judge: _____________________________________________

                    __________________________________________________________________


                                                      s/Susan J. Dlott
                                                  United States District Judge


                                                     s/Michael R. Barrett
                                                  United States District Judge



                                                  United States District Judge




Cc: Courtroom Deputies


Revised 7/19/2012
